Exhibit 10.24
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 


 


 


 
MASTER CREDIT FACILITY
 
 
by and among
 
 
PROFESSIONAL DIVERSITY NETWORK, INC.,
 
NAPW, INC.,
 
NOBLE VOICE LLC
 
COMPLIANT LEAD LLC
 
and
 
WHITE WINSTON SELECT ASSET FUNDS, LLC,
 
 
March  30, 2016


 


 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Article 1  Terms of Loan
1
   
Section 1.1  Loan Amount
1
Section 1.2  Promissory Note; Discount to Face Value
1
Section 1.3  Base Interest; Default Interest
1
Section 1.4  Non-Utilization Fee
2
Section 1.5  Yield Maintenance Payment
2
Section 1.6  Term
2
Section 1.7  Advances and Repayments
3
Section 1.8  Disbursements of Loan Proceeds
4
Section 1.9  Use of Proceeds
4
Section 1.10  Repayment in the Ordinary Course
4
Section 1.11  Late Fees
4
Section 1.12  Collateral for Loan
4
Section 1.13  Additional Consideration
4
   
Article 2  Closing; Conditions to Closing
4
   
Section 2.1  Closing Mechanics
4
Section 2.2  Lender’s Conditions to Closing
5
   
Article 3  Representations and Warranties
7
   
Section 3.1  Existence and Authority of the Borrower
7
Section 3.2  Capitalization; Issuance
8
Section 3.3  Financial Condition
8
Section 3.4  No Breach or Violation
8
Section 3.5  Taxes; Reserves
8
Section 3.6  Absence of Actions
9
Section 3.7  Environmental Compliance
9
Section 3.8  Operation of Business
9
Section 3.9  Ownership
9
Section 3.10  Relations with Third Parties
9
Section 3.11  Interests in Personal Property
9
Section 3.12  Contracts
10
Section 3.13  Accounts Receivable
10
Section 3.14  Status of Obligations
10
Section 3.15  Truth and Completeness of Statements
10
Section 3.16  No Notice of Violations
10
   
Article 4  Affirmative Covenants
10
   
Section 4.1  Board Meetings
10
Section 4.2  Audit Right
11
Section 4.3  Financial Statements and Reports
11
Section 4.4  Other Information
12

 
 
i

--------------------------------------------------------------------------------

 
 
Section 4.5  Maintenance of Insurance
12
Section 4.6  Maintenance of Existence
12
Section 4.7  Maintenance of Records
12
Section 4.8  Maintenance of Property and Collateral
12
Section 4.9  Notice of Litigation
12
Section 4.10  Compliance with Laws
12
   
Article 5  Negative Covenants
12
   
Section 5.1  Certain Limitations
12
Section 5.2  Limitation on Transactions with Affiliates
13
Section 5.3  Limitation on Purchases and Acquisitions
13
Section 5.4  Limitation on Merger or Consolidation
13
Section 5.5  Liens on Collateral
13
Section 5.6  No Additional Debt
13
Section 5.7  Sale of Property or Collateral
14
Section 5.8  Contingent Liabilities
14
Section 5.9  No Distributions or Repurchases
14
Section 5.10  Minimum Current Ratio
14
   
Article 6  Events of Default and Remedies
14
   
Section 6.1  Events of Default
14
Section 6.2  Remedies Upon Default
15
Section 6.3  Cooperation of the Borrower
16
   
Article 7  Miscellaneous
16
   
Section 7.1  Termination
16
Section 7.2  Amendments; Waivers
16
Section 7.3  Assignment of Agreement by the Borrower
16
Section 7.4  Assignment of Agreement by the Lender
16
Section 7.5  Notices
16
Section 7.6  Agreement Not Intended as Partnership or Agency
17
Section 7.7  Agreement to Govern
17
Section 7.8  Costs, Expenses, and Taxes
17
Section 7.9  Severability of Terms
18
Section 7.10  Headings
18
Section 7.11  Survival
18
Section 7.12  Governing Law
18
Section 7.13  Captions; Headings
18
Section 7.14  Counterparts; Execution
18
Section 7.15  Entire Agreement
18
Section 7.16  Neutral Construction; No Coercion or Duress
19
   
Exhibits
     
Exhibit A – Form of Secured Promissory Note
 

 
 
ii

--------------------------------------------------------------------------------

 
 
Exhibit B – Form of Drawdown Affidavit
 
Exhibit C – Form of Fixed $0.25 Warrant
 
Exhibit D – Form of Pro Rata Warrant
 
Exhibit E – Form of Fixed $2.50 Warrant
 
Exhibit F – Form of Consulting and Monitoring Agreement
 
Exhibit G – Form of Security Agreement
 
Exhibit H – Form of Board Representation Agreement
     
Schedules
     
Schedule 2.2(b) – Delinquency
 
Schedule I – Disclosure Schedule
 



 
iii

--------------------------------------------------------------------------------

 


MASTER CREDIT FACILITY
 
This Master Credit Facility (this “Agreement”), dated as of March 30, 2016, is
made by and among Professional Diversity Network, Inc., a Delaware corporation
(“PDN”), NAPW, Inc., a Delaware corporation and wholly-owned subsidiary of PDN
(“NAPW”), Noble Voice LLC, a Delaware limited liability company and a
wholly-owned subsidiary of PDN (“Noble”), Compliant Lead LLC, a Delaware limited
liability company and a wholly-owned subsidiary of PDN (“Compliant”), and White
Winston Select Asset Funds, LLC, a Delaware limited liability company (“WWSAF”
or the “Lender”).
 
PDN, NAPW, Noble and Compliant are collectively referred to herein as the
“Borrower,” and PDN, NAPW, Noble and Compliant shall be jointly and severally
liable for all obligations of the Borrower set forth herein.  All references
herein to the Borrower refer to PDN, NAPW, Noble and Compliant, unless otherwise
explicitly provided or required by the context.
 
Background
 

 
A 
The Borrower desires a mechanism for access to capital it may need to help
finance its operations and/or expansion, and WWSAF is willing to provide such
capital to the Borrower in the form of a credit facility on the terms set forth
herein (the “Loan”).

 

 
B 
To secure the Borrower’s various obligations in connection with this Agreement,
the Borrower has also agreed to execute and deliver various additional
agreements and instruments of collateral, as described herein (collectively, the
“Loan Documents”).

 
In consideration of the premises and the mutual covenants and agreements herein
set forth, and in reliance on the representations and warranties contained
herein, the parties hereby agree as follows:
 
Article 1
 
Terms of Loan
 
Section 1.1   Loan Amount.  Upon the terms and subject to the conditions of this
Agreement, the Lender agrees to extend financing to the Borrower in the original
principal amount of up to Five Million Dollars ($5,000,000) (the “Loan Amount”).
 
Section 1.2   Promissory Note; Discount to Face Value.  The Loan shall be
evidenced by a Secured Promissory Note, substantially in the form attached to
this Agreement as Exhibit A (the “Note”), with an initial face value equal to
the Loan Amount. The Note shall be issued at a five percent (5%) discount to the
Loan Amount (the “Closing Fee”), which discount shall be disbursed to WWSAF from
the proceeds of the Note at Closing (defined below).
 
Section 1.3   Base Interest; Default Interest.
 
(a)         Base Interest:  Subject to the terms of this Agreement which provide
for a higher interest rate upon the occurrence of certain events and
acceleration on the principal amount due, including upon default under the terms
hereof, interest shall accrue on all amounts advanced under the Note during the
period following the date of this Agreement at an annual rate of eight percent
(8.00%) (the “Base Rate”).  Interest on the average daily balance due under the
Loan during the prior month shall be due and payable in advance on the fifth
(5th) day of each calendar month. Interest for the period from the Closing to
the end of the first calendar month during the term shall be due at the Closing.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)         During all periods of time in which an Event of Default (as defined
in Article 6) is ongoing, the interest rate of the Note shall be increased by
seven hundred (700) basis points, which increase shall take effect upon the
occurrence of the event of default and without the need for WWSAF to notify the
Borrower.  The Borrower shall be responsible for curing such default(s) before
all respective grace periods expire and for providing unambiguous written proof
to WWSAF that such default(s) is cured, or such default(s) shall conclusively be
deemed not cured.
 
(c)         Unpaid interest, if any, shall be added to the principal outstanding
on the Note at the end of each monthly payment period.
 
Section 1.4          Non-Utilization Fee.  Commencing on the first anniversary
of the date of the Note, the Borrower shall pay to the Lender from and after the
date hereof a non-utilization fee accruing at the rate of three percent (3.0%)
per annum on the average daily unborrowed portion of the Note.  All
non-utilization fees shall be payable quarterly in arrears on the last day of
March, June, September and December (with the first such payment being
calculated for the period from the first anniversary of the date of the Note and
ending on March 31, 2017), and, in addition, on the date on which Lender’s
commitment under the Note is terminated in whole.  Such non-utilization fee
shall be calculated on the basis of the actual number of days elapsed and a
three hundred sixty (360) day year.
 
Section 1.5           Yield Maintenance Payment.  If during the Term  PDN shall
issue or sell, or is, in accordance with this Section 1.5, deemed to have issued
or sold, in excess of 1,500,000 shares (the “Adjustment Threshold”) of its
capital stock for a consideration per share less than $0.25, as adjusted from
time to time and in effect immediately prior to such issuance or sale (or deemed
issuance or sale), then on the Maturity Date the Borrower shall pay to the
Lender, in addition to all other amounts then due and payable, such amount as is
necessary to make the Lender’s internal rate of return (“IRR”) under the Note
(as calculated below) equal to twenty percent (20%) based on the advances and
repayments made during the term of the Note.  The IRR shall be calculated as
follows:
 
[formula.jpg]
Where:
di = the ith, or last, payment date.
d1 = the 0th payment date.
Pi = the ith, or last, payment


The IRR shall be inclusive of the Closing Fee and all interest paid at the Base
Rate, but exclusive off all other fees and other consideration payable pursuant
to the Loan Documents including, without limitation, any default interest and
late fees. The Company shall be deemed to have issued or sold capital stock
subject to the adjustment provisions of this Section 1.5 upon the issuance or
sale of any options, warrant, securities, convertible securities or other rights
to subscribe for, purchase, exchange for or convert into capital stock; provided
however that the IRR shall not be payable unless and until the company has
issued or sold shares of capital stock in excess of the Adjustment Threshold.


 
Section 1.6          Term.  The term of the Term Loan shall commence on the date
of this Agreement and continue until the second anniversary of the Closing Date
(as adjusted pursuant hereto, the “Maturity Date”), unless the period is
extended or terminated sooner as provided herein (the “Term”).
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.7          Advances and Repayments.
 
(a)          Drawdown Requests.
 
(i) During the Term, the Borrower may request an advance under the Loan (a
“Drawdown”) by delivering to the Lender a signed affidavit, dated as of the date
of such request, substantially in the form attached to this Agreement as Exhibit
B (the “Drawdown Affidavit”).  The Lender may rely on information on or
delivered with the Drawdown Affidavit.  Requests for advances shall be made not
more than once per calendar month, and shall be in amounts no less than One
Hundred Thousand Dollars ($100,000). The Lender will use commercially reasonable
efforts to approve (and fund) or deny the request for an advance within twenty
(20) days of receipt.  It shall be a condition to each advance that no Event of
Default exists on the date of the advance and that the advance will not trigger
any Event of Default.  The  principal amount outstanding under the Note at any
time shall not exceed the Loan Amount.
 
(ii) Subject to satisfaction of the conditions set forth herein and in the Note,
the Lender shall approve any Drawdown requested by the Borrower so long as the
aggregate principal amount outstanding under the Note immediately following such
Drawdown would not exceed seventy-five percent (75%) of the outstanding balance
of the Borrower’s eligible customer receivables on the date of such Drawdown
(the “Compulsory Advance Threshold”). The Borrower’s customer receivables shall
be considered “eligible customer receivables” for purposes of determining the
Compulsory Advance Threshold if such receivables are not more than sixty (60)
days past due and such customer is not otherwise indebted to the Borrower. If
the principal amount outstanding under the Note exceeds the Compulsory Advance
Threshold at the end of any calendar month (such excess amount, the “Overdrawn
Amount”), the Borrower shall, within forty-five (45) business days, repay at
least so much of the balance under the Note as is necessary to reduce the
outstanding principal balance below the Compulsory Advance Threshold. The
Borrower may request an Exempt Advance (defined below) to cover some or all of
the Overdrawn Amount, it being understood that such advance shall be subject to
the terms and conditions set forth herein.
 
(iii) At the time of making any request for a Drawdown, the Borrower may also
request that such Drawdown not be included in determining if the outstanding
principal amount under the Note exceeds the Compulsory Advance Threshold (such
advance, an “Exempt Advance”). Each Exempt Advance shall be subject to (A) the
use of the proceeds of such Exempt Advance being acceptable to the Lender, in
its reasonable discretion and (B) the Borrower’s business and financial
condition being acceptable to the Lender, in its reasonable good-faith judgment.
 
(b)   Collection and Application of Receivables.  Until such time as all of the
Borrower’s obligations under the Loan Documents have been satisfied in full, all
revenues and payments due to the Borrower from the operation of its business
shall be paid to a deposit account (the “Collateral Account”) at a bank
acceptable to the Lender, in its reasonable discretion, and subject to the terms
of a commercially reasonable deposit account control agreement in form and
substance acceptable to the Lender, in its commercially reasonable discretion
(the “Account Control Agreement”). All receivables and collections are
Collateral and, if an Event of Default occurs, the Lender may apply them to the
obligations of the Borrower under the Loan Documents.  The Borrower shall be
solely responsible for paying the actual third-party costs for administration of
the Collateral Account.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 1.8   Disbursements of Loan Proceeds. At the Closing (as defined
herein), an advance under the Loan in the aggregate amount of Two Million
Dollars ($2,000,000)) shall be made immediately (A) to pay, or to reimburse
WWSAF for the payment of all fees, costs and expenses incurred by WWSAF in
conjunction with the transactions contemplated hereby in accordance with Section
7.8, (B) to pay all fees, costs and expenses of the Borrower’s legal, tax and
accounting advisors incurred in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, the fees of
Greenberg Traurig, LLP, legal counsel to PDN, and (C) for such other purposes as
the Lender may agree. Subject to the terms and conditions herein, some or all of
the proceeds advanced at the Closing may be an Exempt Advance.
 
Section 1.9   Use of Proceeds.  The proceeds of the Loan shall be exclusively
for working capital of the Borrower and to pay the costs, fees and expenses
incurred in connection with this financing.  The Borrower covenants and agrees
that no proceeds from the Loan shall be paid or distributed to any member,
manager, officer, director or employee of the Borrower (other than with respect
to salaries and/or authorized expense reimbursements paid to employees in the
ordinary course of business or pursuant to employment agreements disclosed to
and approved by WWSAF)..
 
Section 1.10         Repayment in the Ordinary Course.  Subject to acceleration
upon occurrence of an Event of Default (as defined in Article 6, below), the
entire outstanding balance of the Loan is due and payable on the Maturity Date.
 
Section 1.11         Late Fees.  In addition to, and not in limitation of, the
foregoing provisions, if any payment owed under the Note, this Agreement or any
of the other Loan Documents, agreements, certificates, documents or instruments
required to be executed and delivered by the Borrower in connection with this
Agreement shall not have been paid within five (5) days of the due date thereof,
the Borrower agrees to pay to WWSAF a late charge of six percent (6%) of such
payment, including any payments due at maturity or the date of acceleration due
to an Event of Default.
 
Section 1.12        Collateral for Loan.  The Borrower’s obligations under the
Loan following the Closing shall be secured by a first priority lien (senior to
all other creditors of the Borrower) in all tangible and intangible property of
the Borrower including, without limitation, inventory, machinery and equipment,
goods, merchandise, and other property (collectively, the “Collateral”). The
Borrower shall be solely responsible for paying the actual third-party fees and
costs for securing the Collateral.
 
Section 1.13        Additional Consideration.  In partial consideration for
WWSAF’s agreement to extend the Loan to the Borrower, at the Closing the
Borrower shall issue to WWSAF (a) a warrant, in substantially the form attached
to this Agreement as Exhibit C (the “Fixed $0.25 Warrant”), to purchase up to
1,000,000 shares of the PDN’s common stock with an exercise price of $0.25 per
share, (b) a warrant, in substantially the form attached to this Agreement as
Exhibit D (the “Pro Rata Warrant”), to purchase up to 1,750,000 shares of PDN’s
common stock with an exercise price of $0.25 per share and (c) a warrant, in
substantially the form attached to this Agreement as Exhibit E (the “Fixed $2.50
Warrant” and together with the Fixed $0.25 Warrant and the Pro Rata Warrant, the
“Warrants”), to purchase up to 1,000,000 shares of the PDN’s common stock with
an exercise price of $2.50 per share.  Each Warrant shall be exercisable for
five (5) years from the date it is issued.
 
Article 2
 
Closing; Conditions to Closing
 
Section 2.1   Closing Mechanics.
 
(a) The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place by electronic transmission of documents and
deliverables at 10 a.m. ET on the first business day following the date on which
all conditions precedent to the Closing have been satisfied or waived, or such
later time and date as WWSAF may elect (such date, the “Closing Date”).
 
 
4

--------------------------------------------------------------------------------

 
 
(b)   At the Closing,
 
(i)   the Borrower shall provide WWSAF with a Drawdown Affidavit with respect to
the funds to be drawn at Closing,.
 
(ii)      the Borrower and WWSAF will enter into a Consulting and Monitoring
Agreement, substantially in the form attached to this Agreement as Exhibit F,
pursuant to which the Borrower shall pay to WWSAF a monthly monitoring fee and
shall reimburse WWSAF for all reasonable and necessary out of pocket fees and
expenses incurred in monitoring the Borrower;
 
(iii)         the Borrower shall deliver the Warrants to WWSAF;
 
(iv)        the Borrower and the Lender shall execute and deliver all other
documents, agreements, instruments and certificates as reasonably may be
necessary to consummate the transaction as described herein; and
 
(v)     subject to fulfillment by the Borrower of its obligations hereunder, and
at Borrower’s sole discretion, WWSAF shall make a disbursement of the proceeds
from the LOC Loan in accordance with this Agreement, if Borrower so requests.
 
Section 2.2   Lender’s Conditions to Closing.  The obligations of WWSAF
hereunder are subject to the satisfaction of each of the follow­ing conditions
precedent.
 
(a)   Subordination of Related-Party Indebtedness.  All loans, payments, and
notes due to officers, directors and other affiliates of the Borrower, if any,
shall be subordinated to the Borrower’s obligations to WWSAF hereunder and in
the Loan Documents, on terms and conditions satisfactory to WWSAF, in its
commercially reasonable discretion.
 
(b)          Delinquency.  The Borrower shall be current with respect to all of
its obligations, including trade obligations, and any other payments relating to
any and all taxes and other fees and assessments due and/or payable, except for
those obligations set forth on Schedule 2.2(b).
 
(c)   Opinion of U.S. Counsel.  WWSAF shall have received an opinion from legal
counsel to the Borrower, in form and substance satisfactory to WWSAF and its
counsel, with regards to the authority of the Borrower to enter into this
Agreement and the transactions contemplated hereby, the validity and
enforceability of the obligations of the Borrower under this Agreement and the
other Loan Documents, the perfection of WWSAF’s security interest in the
Collateral, the organization, existence and good standing of the Borrower, and
such other matters as WWSAF may reasonably request, all in a form appropriate
and acceptable to WWSAF and its counsel.
 
(d)   Security Agreements.  To secure the rights of WWSAF in the Collateral, the
Borrower shall have:
 
(i)       executed and delivered to WWSAF a security agreement, substantially in
the form attached to this Agreement as Exhibit G (the “Security Agreement”);
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)         delivered to WWSAF acknowledgment copies of proper Financing
Statements (Form UCC-1), or such other evidence of filing as may be acceptable
to WWSAF, naming the Borrower as the debtor and WWSAF as the secured parties,
and other similar instruments or documents, filed under the Uniform Commercial
Code (or equivalent) in all jurisdictions as may be necessary or desirable to
perfect the liens of WWSAF created by the Security Agreement;
 
(iii)        delivered to WWSAF copies of Requests for Information (Form UCC-11)
(or similar search report certified by a party acceptable to WWSAF), dated as of
a date reasonably proximate to the Closing Date, listing all effective financing
statements that name the Borrower as debtor, and that are filed in the
jurisdictions in which filings were made pursuant to Section 2.2(d)(i), together
with copies of such financing statements, none of which shall cover any
collateral described in the Security Agreement unless either WWSAF shall consent
thereto in writing or Borrower procures releases thereof, before or concurrent
with the Closing, in form and substance acceptable to the Lender, in its
reasonable discretion;
 
(iv)        established the Collateral Account and executed and delivered the
Account Control Agreement;
 
(v)         delivered to WWSAF a collateral assignment of any key contracts and
supply agreements related to the purchase and sale of products used in the
Borrower’s operations in form and substance acceptable to WWSAF, in its sole
discretion;
 
(vi)        delivered to WWSAF a collateral assignment of any key contracts and
supply agreements related to the purchase and sale of Borrower’s products by
third-party customers in form and substance acceptable to WWSAF, in its sole
discretion;
 
(vii)       executed and delivered a pledge and assignment agreement (the
“Pledge Agreement”) granting WWSAF a security interest in all of the ownership
interest of each direct and indirect subsidiary of PDN; delivered to counsel for
WWSAF certificates representing such ownership interests, along with stock
powers executed in blank; and, to the extent necessary to permit the grant of a
security interest to WWSAF, as provided herein, amended or caused to be amended
the governing documents of each such subsidiary; and
 
(viii)      delivered to WWSAF such other documentation as WWSAF may deem
necessary or appropriate, in its commercially reasonable discretion, to secure
the rights of WWSAF in the Collateral, as set forth herein.
 
(e)   Brand Strategy.  PDN shall have contracted with a brand-marketing and
public relations firm with respect to a comprehensive brand-strategy and
roll-out plan.
 
(f)   Board Representation.  PDN shall have entered into a Board Representation
Agreement, in substantially the form attached to this Agreement as Exhibit H.
 
(g)      Lender’s Due Diligence. WWSAF shall have completed its review and due
diligence examination of the Borrower’s books and records, its accounting
practices and procedures, employing such review, audit and testing procedures as
WWSAF deems appropriate.  The results of such examination shall be satisfactory
to WWSAF in its sole discretion.
 
(h)          Interim Financials.  The Borrower shall have delivered to WWSAF
interim financial statements – which shall include an income statement, balance
sheet and statement of cash flow, all prepared in accordance with generally
accepted accounting principles, consistently applied – dated not earlier than
forty-five (45) days prior to the Closing, certified as true and accurate by the
Borrower’s chief financial officer.
 
 
6

--------------------------------------------------------------------------------

 
 
(i)   Organizational Documents/Resolutions, etc.  WWSAF shall have received:
 
(i)           From the Borrower, a borrowing resolution in form and substance
acceptable to WWSAF, dated as of the Closing Date, certified by an authorized
officer of the Borrower;
 
(ii)          From the Borrower, a certificate from an appropriate officer, in
form and substance acceptable to WWSAF, as to the incumbency of directors of the
Borrower and of the officers of the Borrower authorized to act with respect to
this Agreement and the other Loan Documents (upon which certificate WWSAF may
conclusively rely);
 
(iii)         A true and correct copy of the Borrower’s organization documents,
certified by an officer of the jurisdiction where the Borrower is organized
(with respect to all organization documents required to be filed in such
jurisdiction) or by an appropriate officer of the Borrower, and each in form and
substance acceptable to WWSAF;
 
(iv)        A certificate confirming the qualification to do business and good
standing of the Borrower from each jurisdiction in which the Borrower is
qualified to do business;
 
(v)         A copy of the consent of any third parties that may be required in
connection with the Loan and the transactions contemplated by this Agreement;
 
(vi)        Such other documents (certified if requested) as WWSAF may
reasonably request.
 
(j)   Satisfactory Legal Form.  All documents executed or submitted pursuant
hereto by or on behalf of the Borrower shall be satisfactory in form and
substance to WWSAF; WWSAF and its counsel shall have received all information
and documents as WWSAF or its counsel shall reasonably request; and all legal
matters incident to the transactions contemplated by this Agreement and the
other Loan Documents shall be satisfactory to WWSAF and their counsel.
 
Article 3
 
Representations and Warranties
 
To induce WWSAF to enter into this Agreement, the Borrower represents and
warrants to WWSAF that the following statements are true and correct, except to
the extent specifically disclosed in the Disclosure attached as Schedule I to
this Agreement, which makes specific reference to each representation or
warranty to which the disclosures on such Schedule refer.
 
Section 3.1 Existence and Authority of the Borrower.  Each of PDN, NAPW, Noble
and Compliant was duly organized and is validly existing under the laws of the
jurisdictions in which it was formed.  Each of PDN, NAPW, Noble and Compliant is
qualified to do business and is in good standing in the jurisdiction of its
formation, has full power and authority to consummate the transactions
contemplated hereby, and has filed all documents and registrations, including
tradename registrations, required by law for it to conduct its business.  Each
of PDN, NAPW, Noble and Compliant is duly qualified to do business and is in
good standing under the laws of each jurisdiction in which the conduct of its
business or the ownership of its assets requires such qualification, except
where the failure to be so qualified would not have a material adverse effect on
the Borrower.  The execution and delivery of this Agreement and the other Loan
Documents by PDN, NAPW, Noble and Compliant, and the consummation of the
transactions contemplated hereby, have been duly authorized by all necessary
action of PDN, NAPW, Noble and Compliant, and each of their respective officers,
directors, managers, shareholders, members or partners, as applicable.  Each of
the agreements, certificates, documents and instruments delivered to WWSAF
pursuant to this Agreement or in connection with WWSAF’s due diligence is true,
correct and complete in all material respects.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 3.2   Capitalization; Issuance.  NAPW, Noble and Compliant are each
wholly-owned subsidiaries of PDN.  All of the outstanding ownership interest of
PDN, NAPW, Noble and Compliant have been validly issued, and were not issued in
violation of any rights of any other person.  No option, warrant, call,
conversion right or commitment of any kind exists which obligates any of PDN,
NAPW, Noble and Compliant to issue any additional ownership interest or other
securities convertible into or exchangeable for ownership interest.  Section 3.2
of the Disclosure Schedule sets forth the true and complete capitalization of
PDN as of the date of this Agreement, including: (i) issued and outstanding
securities issued by PDN; (ii) granted and outstanding options to purchase
securities of PDN; (iii) options to purchase securities of PDN that have not yet
been granted but are reserved for future grants; and (iv) warrants and other
derivative securities, if any, entitling the holder to obtain securities of PDN.
There are no shareholder’s agreements, purchaser’s rights agreements, voting
trusts of other agreements or understandings to which the Borrower is a party or
by which it is bound related to the voting of, or placing any restrictions on,
any securities of the Borrower.
 
Section 3.3   Financial Condition.  The balance sheets, state­ments of income
and retained earnings, federal tax returns, and other financial statements and
financial data of the Borrower furnished to WWSAF and itemized on Section 3.3 of
the Disclosure Schedule to induce WWSAF to enter into this Agreement are
complete and correct in all material respects and fairly present the financial
condition of the Borrower as of the dates thereof and the results of the
operations of the Borrower for the periods covered by such statements.  The
financial statements for the Borrower have been prepared in accordance with
generally accepted accounting principles consistently applied.  Except as set
forth in Section 3.3 of the Disclosure Schedule, there has been no material
adverse change (financial or otherwise) in the business or operations of the
Borrower since the date of such financial statements.  There are no liabilities
of the Borrower, fixed or contingent, which are material but are not reflected
in the financial statements supplied to WWSAF.  The Borrower has not paid or
made any distributions (of cash or property), other than ordinary salary,
authorized expense reimbursements, etc. for employee/shareholders made in the
ordinary course of business, to the holders of its securities since the date of
such financial statements, which distributions are not reflected in the
financial statements.
 
Section 3.4   No Breach or Violation.  The consummation of the transactions
hereby contemplated, and performance of the Borrower’s obligations under this
Agreement and the other Loan Documents will not result in any breach of, or
constitute a default under, any mortgage, deed of trust, lease, loan or credit
agreement, trust agreement, operating agreement, partnership agreement,
settlement agreement, by-laws, articles of incorporation, shareholder agreement
or other instrument to which the Borrower is a party or by which the Borrower
may be bound or affected.
 
Section 3.5   Taxes; Reserves.  The Borrower has filed or caused to be filed all
federal, state, and local tax returns required to be filed by the Borrower and
has paid or made arrangement for the payment of all taxes, assessments, and
governmental charges and levies thereon, including any interest and penalties,
to the extent the same have become due.  The Borrower has set up reserves that
are believed by the Borrower to be adequate for the payment of such taxes for
the years that have been audited by the respective tax
authorities.  Notwithstanding the foregoing, nothing contained in this Section
3.5 shall prevent the Borrower from con­testing in good faith any tax or
assessment assessed against the Borrower so long as adequate reserves for
payment of the same have been made and verified to WWSAF.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 3.6   Absence of Actions.  Except as set forth in Section 3.6 of the
Disclosure Schedule, there is no pending or threatened action or proceeding
against or affecting the Borrower before any court, governmental agency,
arbitrator, or otherwise that may, in one case or in the aggregate: materially
adversely affect the validity or enforceability of the Loan Documents, the
priority of any lien on the Collateral securing the Borrower’s obligations under
the Loan Documents, or the financial condition, opera­tions, properties or
business of the Borrower; or prevent or impair the Borrower from complying with
or performing any of the provisions of this Agreement or the other Loan
Documents.  The Borrower is not in default with respect to any judgment,
decision, order, writ, injunction, decree, or demand of any court or any
governmental authority or under the terms of any contract or agreement to which
it is a party or otherwise bound.
 
Section 3.7   Environmental Compliance.  To the best of Borrower’s knowledge,
the Borrower is in full compliance with any and all en­vironmental or hazardous
waste rules or regulations arising out of any federal, state, or local
law.  There has been no use of the properties, and there are no materials
present on the properties, that would give rise to liability under any federal,
state, or local environmental or hazardous waste law, rule, or regulation.  The
Borrower shall indemnify, defend and hold harmless WWSAF from any and all costs,
expenses, and liability relating to the Borrower arising out of any
environmental or hazardous waste law, rule, or regulation.
 
Section 3.8   Operation of Business.  To the best of Borrower’s knowledge,
exercising reasonable diligence and after due inquiry, the Borrower possesses
all licenses, permits, franchises, patents, copyrights, trademarks and
tradenames, or rights thereto, necessary for the business of the Borrower as now
conducted and as presently proposed to be conducted, and the Borrower is not in
violation of any valid rights of others with respect to any of the foregoing.
 
Section 3.9   Ownership.  Except as set forth in Section 3.9 of the Disclosure
Schedule, the Borrower is the owner of all Collateral purported to be owned by
it, free from any lien, security interest, encumbrance or other right, title or
interest of any other person, firm or corporation, and the Borrower shall defend
such Collateral against all claims and demands of all persons at any time
claiming the same or any interest therein adverse to WWSAF.
 
Section 3.10     Relations with Third Parties.  Except as set forth in Section
3.10 of the Disclosure Schedule, the Borrower’s relations with its vendors,
suppliers and customers are good, and the Borrower has not been made aware of
any likely event or circumstances that would adversely affect such relations in
any material respect.
 
Section 3.11         Interests in Personal Property.  Section 3.11 of the
Disclosure Schedule contains a true and complete list and brief description of
all furniture, fixtures, and equipment, and other personal property of the
Borrower, which comprises in all material respects all personal property
presently used by the Borrower in the ordinary course of its business.  Except
as set forth in Section 3.11 of the Disclosure Schedule, all such personal
property is free and clear of title defects, liens and objections, of any nature
whatsoever, and the Borrower has good and marketable title thereto.  The
Borrower’s interest in all personal property used in the ordinary course of the
Borrower’s business that is material to the Borrower’s business is included in
the Collateral.  All such equipment, machinery, furniture and other personal
property described in Section 3.11 of the Disclosure Schedule are in safe, fully
operable condition, normal wear and tear accepted.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 3.12     Contracts.  Section 3.12 of the Disclosure Schedule accurately
describes all currently effective material contracts, agreements or leases, oral
or written, to which the Borrower is a party and under which the Borrower is
either potentially obligated to make or expected to receive payments totaling at
least $25,000 in any twelve-month period.  True and complete copies of all such
contracts have been provided to WWSAF.  In the case of oral contracts,
click-through agreements, other agreements or leases, Section 3.12 of the
Disclosure Schedule describes the parties thereto, the duration thereof, the
payment terms thereof, and all other material terms thereof.  The Borrower is
not in material default in the performance of, or in breach of any material
provision of, any contract relating to the Borrower’s Business.  The Borrower
has no intention, and has no knowledge of any intention by any other party, not
to perform its obligations under any such contract.
 
Section 3.13     Accounts Receivable.  The Borrower has delivered to WWSAF a
schedule detailing its accounts receivable (the “Accounts Receivable Schedule”)
as of January 31, 2016.  To the knowledge of the Borrower, such accounts
receivable are collectible by the Borrower in the ordinary course of business
and are not subject to any material claim, reduction or offset.  The Accounts
Receivable Schedule is true, correct, and complete in all material respects.
 
Section 3.14     Status of Obligations.  Except as set forth in Section 3.14 of
the Disclosure Schedule, the Borrower is current in all material corporate
obligations, including payments related to any and all taxes and other personal
and/or fees, obligations and assessments due and payable.
 
Section 3.15     Truth and Completeness of Statements.  No representation or
warranty by the Borrower contained in this Agreement or any other Loan Document,
and no statement contained in any certification or other instrument furnished by
the Borrower to WWSAF pursuant hereto or in connection with the transactions
contemplated hereby contains any untrue statement of material fact, or omits to
state a material fact necessary to make the statements contained therein not
misleading.  The Borrower has not knowingly failed to disclose to WWSAF any
material fact that would adversely affect a reasonably-prudent lender’s decision
to extend the financing represented by the Note.
 
Section 3.16     No Notice of Violations.  Except as set forth in Section 3.16
of the Disclosure Schedule, the Borrower has not received any notice of any
violation of any federal, state or local law, statute, ordinance, rule,
regulation or court or administrative order, decree, injunction or process
applicable to its business that has not been remedied as of the current date.
 
Article 4

 
Affirmative Covenants
 
Except with the prior written consent of WWSAF, which consent (unless otherwise
explicitly provided herein) may be withheld in its sole discretion, so long as
the Loan (including any renewals, amendments, replacements or refinancing), any
other indebtedness incurred under this Agreement remain outstanding, in whole or
in part, or WWSAF shall have any commitment under this Agreement or the other
Loan Documents, the Borrower will comply with each of the following covenants.
 
Section 4.1   Board Meetings.  WWSAF shall receive notice of all meetings of the
Borrower’s board of directors (or equivalent governing body) (the “Board”) at
the same times and in the same manner as such notice is provided to board
members.  Board meetings shall be held no less than quarterly, and any director
shall be permitted to participate in a meeting by any means of remote
communication permissible under Delaware law.  The Borrower shall invite one
representative of WWSAF, who shall be selected by WWSAF in its sole discretion,
subject to the limitations set forth below, to attend all meetings of its Board
in a nonvoting observer capacity (the “Observer”) and, in this respect, shall
give such representative copies of all notices, minutes, consents, and other
materials that it provides to its Board members at the same time and in the same
manner as provided to such Board members.  The Borrower shall reimburse WWSAF
for all reasonable out-of-pocket travel expenses and other third-party costs
incurred by the Observer in connection with attending meetings of the Board of
Directors.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 4.2   Audit Right.  From and after the occurrence of an Event of
Default, WWSAF or its representatives shall have the right, on a quarterly basis
and upon giving the Borrower three (3) business days’ notice, to audit the
Borrower’s books, records and operations, including the Collateral.  If WWSAF
elects to conduct any such audit, the Borrower shall be responsible for
third-party costs of such audit not to exceed Nine Hundred Fifty Dollars
($950.00) per person, per day, plus all reasonable out-of-pocket fees and
expenses incurred by WWSAF and any of its representatives; provided, however,
that the fees for each audit shall not exceed $5,000.
 
Section 4.3   Financial Statements and Reports.  The Borrower shall furnish the
following information to WWSAF:
 
(a)     Within twenty (20) days after the end of each calendar month: (i) a
report as to the Borrower’s accounts receivable and accounts payable, (ii) a
management report of operations, (iii) a certificate signed by the Borrower’s
chief financial officer or chief executive officer attesting to the Company’s
eligible customer receivables (as determined pursuant to Section 1.7(a)(ii)) as
of the end of the calendar month, and (iv) internally prepared financial
statements which include an income statement, balance sheet and statement of
cash flow, all prepared in accordance with generally accepted accounting
principles, consistently applied, as of the end of the calendar month.
 
(b)     Within forty-five (45) days of the end of each quarter of the Borrower’s
fiscal year, internally prepared financial statements which include an income
statement, balance sheet and statement of cash flow, all prepared in accordance
with generally accepted accounting principles, consistently applied, and copies
of all state and federal payroll tax filings and state sales tax filings, as
applicable.
 
(c)     As soon as available and in any event within ninety (90) days after the
end of each of the Borrower’s fiscal years, a copy of the Borrower’s financial
statements, which shall include a balance sheet as of the end of such fiscal
year and a statement of income and retained earnings and cash flow for such
fiscal year, all in reasonable detail and stating in comparative form the
respective figures for the corresponding date and period in the prior fiscal
year, and all prepared in accordance with generally accepted accounting
principles consistently applied, accompanied by data supporting such financial
statements and any management letter(s) relating thereto.  Such statements shall
be certified by an independent public accounting firm selected by and paid for
by the Borrower and acceptable to WWSAF on an audited basis.
 
(d)     Within ten (10) days of filing, a complete and legible signed copy of
the Borrower’s federal and state in­come tax returns, with all schedules,
prepared and signed by an independent certified public accountant selected by
and paid for by the Borrower and reasonably acceptable to WWSAF.
 
For so long as PDN is obligated to file with or furnish to the Securities and
Exchange Commission (the “SEC”) quarterly and annual reports (the “SEC Reports”)
containing the information described in items (b) and (c) above, the Borrower’s
obligation to provide such information shall be deemed satisfied if the Borrower
delivers such SEC Reports to WWSAF no later than the first business day
following their publication on the SEC’s “EDGAR” filing system.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 4.4   Other Information.  With reasonable promptness, the Borrower will
furnish to WWSAF such additional financial statements, data and information
concerning the Collateral and the financial condition of the Borrower as may be
reasonably requested by WWSAF from time to time.
 
Section 4.5   Maintenance of Insurance.  The Borrower will maintain insurance on
the Collateral in accordance with the requirements contained in this Agreement,
the Security Agreement and the Pledge Agreements.
 
Section 4.6   Maintenance of Existence.  The Borrower will preserve and maintain
its existence and good standing in the jurisdiction of its formation and qualify
and remain qualified as a foreign corporation in each jurisdiction in which such
qualification is required except where the failure to be so qualified would not
have a material adverse effect on the financial, properties or operations of the
Borrower.
 
Section 4.7   Maintenance of Records.  The Borrower will keep adequate records
and books of account, in which complete entries will be made in accordance with
generally accepted accounting principles consistently applied, reflecting all
financial trans­actions of the Borrower.
 
Section 4.8   Maintenance of Property and Collateral.  The Borrower will
maintain, keep, and preserve the Collateral in good working order and condition,
ordinary wear and tear or replacement excepted.
 
Section 4.9   Notice of Litigation.  The Borrower will notify WWSAF promptly
after the commencement thereof of all actions, suits, claims (including
environmental claims) and proceedings before any court or governmental
depart­ment, commission, board, bureau, agency, or instrumentality, domestic or
foreign, affecting the Borrower, that, if determined adversely to the Borrower
could have a material adverse effect on the financial condition, properties, or
operations of the Borrower.
 
Section 4.10     Compliance with Laws.  The Borrower will comply in all respects
with all applicable laws, rules, regulations, and orders, such compliance to
include, without limitation, paying before the same become delinquent all taxes,
assessments, and governmental charges imposed upon it or upon its property,
unless (a) the same are being contested in accordance with Section 3.5 hereof,
or (b) where the failure to be in such compliance would not have a material
adverse effect on the financial condition, properties or operations of the
Borrower.
 
Article 5
 
Negative Covenants
 
Except with the prior written consent of WWSAF, which consent (unless otherwise
explicitly provided herein) may be withheld in its sole discretion, so long as
the Loan (including any renewals, amendments, replacements or refinancing) or
any other indebtedness incurred under this Agreement shall remain outstanding
(excluding any obligations relating to the Warrants), in whole or in part, or
WWSAF shall have any commitment under this Agreement or the other Loan
Documents, the Borrower will comply with each of the following covenants.
 
Section 5.1   Certain Limitations.
 
(a)          The Borrower will not make any fundamental changes to its business.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)         The Borrower will not sell, lease, transfer or otherwise dispose of
any asset or assets having value greater than Twenty Thousand Dollars
($20,000.00), except in the ordinary course of business.
 
Section 5.2   Limitation on Transactions with Affiliates.  The Borrower will not
(a) enter into any transaction, including, without limitation, the purchase,
sale, lease, rental or exchange of property or the rendering of any service,
with an affiliate, employee, officer, director or shareholder unless such
transaction is entered into in the normal course of business and otherwise on
commercially reasonable terms or (b) engage in any transaction not in the normal
course of business with any supplier, customer or any other person.
 
Section 5.3   Limitation on Purchases and Acquisitions.  The Borrower will not
purchase or acquire any evidence of indebtedness or securities (including stock)
of a business or substantially all of the property or assets of any other person
or other legal entity, or make any loan, capital contribution or advance to any
other person or entity, provided that the Lender’s consent will not be
unreasonably withheld or delayed.
 
Section 5.4   Limitation on Merger or Consolidation.  The Borrower will not
consolidate with or merge into any other person or acquire by merger or
otherwise any other person or permit any other person to consolidate with or
merge into it, and will not conduct its business through any other entity.
 
Section 5.5   Liens on Collateral.  The Borrower will not create, incur,
as­sume, or suffer to exist, or permit any subsidiary to create, incur, assume
or suffer to exist, any lien, mortgage, pledge, en­cumbrance, security interest,
attachment or charge of any kind upon the Collateral, except:
 
(a)          liens in favor of WWSAF;
 
(b)          liens for taxes or assessments or other government charges or
levies if not yet due and payable or, if due and pay­able, if they are being
contested in good faith by appropriate proceedings diligently prosecuted and for
which appropriate reserves are maintained;
 
(c)          liens in connection with equipment leases by the Borrower, subject
to the prior written consent of WWSAF for any equipment leases in excess of
Twenty Thousand Dollars ($20,000.00), which shall not be unreasonably withheld;
or
 
(d)          liens to which WWSAF has consented in advance in writing, such
consent not to be unreasonably withheld.
 
Section 5.6   No Additional Debt.  The Borrower will not create, incur, assume,
or suffer to exist (with respect to future debt), or permit any subsidiary to
create, incur, assume, or suffer to exist (with respect to future debt), any
additional debt, except:
 
(a)          debt of the Borrower under this Agreement, the Note or any
renewals, extensions or refinancing of any of them;
 
(b)          any debts described on the Borrower’s existing financial
statements;
 
(c)          debt of the Borrower subordinated on terms satis­factory to WWSAF
to the Borrower’s obligations under this Agreement and the Note;
 
 
13

--------------------------------------------------------------------------------

 
 
(d)         debt to which WWSAF has consented in advance in writing, such
consent not to be unreasonably withheld; and
 
(e)         debt secured by liens permitted pursuant to Section 5.5 above.
 
Section 5.7   Sale of Property or Collateral.  The Borrower will not sell,
lease, assign, transfer, or otherwise dispose of all or any portion of the
Collateral except in the ordinary course of business.
 
Section 5.8   Contingent Liabilities.  The Borrower will not guarantee
(including being an accom­moda­tion party on instruments) or assume any
indebtedness or other liability of any individual, partnership, corporation, or
other organization, except guarantees and endorsements made in connection with
the deposit of items for collection or credit in the ordinary course of
business.
 
Section 5.9   No Distributions or Repurchases.  The Borrower shall not pay any
distributions or repurchase or agree to repurchase any of Borrower’s capital
stock.
 
Section 5.10     Minimum Current Ratio.  The minimum current ratio of the
Borrower for the immediately preceding semi-annual fiscal period, commencing
with the period ending December 31, 2016, as determined from the financial
statements for June 30 and December 31 of each year delivered to WWSAF pursuant
to Section 4.3 shall not be less than 1.4 to 1; provided that for purposes of
this section any deferred revenue shall be excluded in calculating the
Borrower’s minimum current ratio.
 
Article 6
 
Events of Default and Remedies
 
Section 6.1   Events of Default.  Each of the following events shall constitute
an “Event of Default” hereunder:
 
(a)          The Borrower shall default in making any payment of principal or
interest when the same shall become due under the Note or any of the other Loan
Documents, and which default shall continue for five (5) days after the due date
therefore;
 
(b)         The Borrower shall fail to comply with any term, covenant or
agreement of this Agreement, which default shall continue for twenty (20) days
from the earlier of:  (i) notice from WWSAF or (ii) the date on which the
Borrower first becomes aware of the noncompliance;
 
(c)          Commencement of proceedings under any bankruptcy or insolvency law
by or against the Borrower or any other person primarily or secondarily liable
under the Note, or in respect thereof, including any person or entity who has
pledged or granted to the Lender a security interest or other lien in property
on behalf of the Borrower, or an inability to pay its obligations when due;
 
(d)         A lien for the performance of work or the supply of materials is
filed against the property of the Borrower and un­satisfied or unbonded for a
period of thirty (30) days after the date of filing thereof;
 
(e)         Any material representation or warranty made by the Borrower herein
or in any other Loan Document shall fail to be true and correct, or otherwise
shall be misleading, when made or fur­nished;
 
 
14

--------------------------------------------------------------------------------

 
 
(f)          Any material adverse change in the business, operations, properties
or condition (financial or otherwise) of the Borrower, or any Collateral, which,
in the opinion of WWSAF, acting in good faith, impairs its security or impairs
the Borrower’s ability to meet its payment obligations under this Agreement and
the Note;
 
(g)         Commencement of any levy or sale upon or execution or other
proceedings of any nature, including a foreclosure of a subordinate lien on the
assets of the Borrower, whereby the owner shall or may be deprived of title or
right of possession to either property or any part thereof;
 
(h)         The Borrower’s dissolution or termination of exis­tence;
 
(i)          Any loss, theft, or damage to the Collateral which is not fully
covered by insurance and which, in the opinion of WWSAF acting in good faith,
materially impairs its security or increases its risk; and
 
(j)          Subject to the Borrower’s right to contest pursuant to Section 3.5,
failure to pay any tax or municipal obligation when due which is an obligation
of the Borrower. Nothing con­tained in this Section 6.1 shall prevent the
Borrower from con­testing in good faith any tax or assessment assessed against
the Borrower so long as adequate reserves for payment of the same have been made
and verified to WWSAF.
 
Section 6.2   Remedies Upon Default.
 
(a)          If an Event of Default shall occur, WWSAF may declare the entire
indebtedness evidenced by the Note to be immediately due and payable, without
presentment, protest, demand or notice of any kind, all of which are hereby
expressly waived by the Borrower; and may pursue any and all remedies provided
for hereunder and in any one or more of the Loan Documents or at law or in
equity, including, without limitation, the following:
 
(i)   Exercise all rights of a secured party under the Uniform Commercial Code,
or otherwise, with respect to the Col­lateral;
 
(ii)      Require the Borrower to assemble the Collateral and make it available
to WWSAF at a place designated by WWSAF that is reasonably convenient; and
 
(iii)          Setoff and apply against any indebtedness or liability of the
Borrower to WWSAF any indebtedness owing from WWSAF to the Borrower at any time
and from time to time either before or after maturity and without demand upon or
notice to anyone.
 
(b)          If in the event of the sale or other disposition of the Collateral
the proceeds thereof are insufficient to pay all amounts to which WWSAF is
legally entitled, the Borrower shall be liable for the deficiency and the
reasonable fees of any attorneys employed by WWSAF to collect such
deficiency.  The Borrower agrees that if any notification of intended
disposition of any of the Collateral is required by law, such notification shall
be deemed reasonably and properly given if deposited in the mails, first class
postage prepaid, addressed as provided in this Agreement at least ten (10) days
before such intended disposition.
 
(c)          Upon default by the Borrower in any of the covenants or agreements
contained in this Agreement or in any other Loan Document providing for the
payment of taxes, the maintenance of insurance, or otherwise relating to the
Collateral, WWSAF may, in its sole discretion, advance such sums and costs and
take such other steps as WWSAF may deem necessary or advisable to protect the
Collateral.  All sums advanced or paid by WWSAF for such purposes shall be
payable by the Borrower to WWSAF on demand, as advances or loans from WWSAF to
the Borrower under this Agreement, and shall be part of the principal
obligations deemed to have been an advance of the Loans.
 
 
15

--------------------------------------------------------------------------------

 
 
(d)         No remedy conferred upon or reserved to WWSAF in the Loan Documents
is intended to be exclusive of any other available remedy or remedies, but each
and every such remedy shall be cumulative and shall be in addition to any other
remedy given hereunder or in any other Loan Document or now or hereafter
ex­isting at law or in equity or by statute and the exercise of any remedy or
remedies shall not be an election of the remedies.  The remedies and rights of
WWSAF may be exercised concurrently, alone or in any combination.
 
Section 6.3   Cooperation of the Borrower.  The Borrower agrees to cooperate
with WWSAF in effectuating the purposes hereof notwithstanding any unanticipated
inability of the Borrower to pay the Note or otherwise perform its obligations
under this Agreement or any other Loan Document.
 
Article 7
 
Miscellaneous
 
Section 7.1      Termination.  This Agreement shall terminate automatically in
the event the Closing has not occurred by March 31, 2016, or such later date as
the Borrower and WWSAF otherwise agree in writing.
 
Section 7.2      Amendments; Waivers.  No term of this Agreement may be amended,
and the observance of any term may not be waived (either generally or in a
particular instance, and either retroactively or prospectively) without the
written consent of the party against whom such amendment or waiver is to be
enforced. Neither the failure of WWSAF to exercise, nor the delay of WWSAF in
exercising, any right, power, or privilege under this Agreement shall operate as
a waiver thereof, nor shall any single or partial ex­ercise or any right, power
or privilege preclude any other or further exercise of any other right, power,
or privilege.
 
Section 7.3   Assignment of Agreement by the Borrower.  Neither this Agreement
nor the proceeds of the Note may or shall be assignable by the Borrower without
the prior written consent of WWSAF.
 
Section 7.4   Assignment of Agreement by the Lender.  This Agreement may be
assigned by WWSAF and its successors and assigns in connection with the
assignment of the Note.  The con­sent of the Borrower shall not be required for
any such assignment.  The Borrower agrees to do any act or execute any
additional documents reasonably requested by the assigning party in connection
with such an as­signment, including, without limitation, note(s), mortgage(s)
and other security instruments, and a certificate as to the amount of
indebtedness evidenced by the Note.
 
Section 7.5   Notices.  Any demand upon or notice to the Borrower hereunder
shall be effective when delivered by hand or when properly deposited in the
mails postage prepaid, or sent by facsimile transmission, receipt acknowledged,
or delivered to an overnight courier, addressed to the Borrower at the address
shown below or as it appears on the books and records of WWSAF.  Demands or
notices addressed to any other address at which WWSAF customarily communicates
with the Borrower also shall be effective.  Any notice by the Borrower to WWSAF
shall be given to WWSAF at the address shown below or such other address as
WWSAF may advise the Borrower in writing:
 
 
16

--------------------------------------------------------------------------------

 
 
 
If to WWSAF:
White Winston Select Asset Funds

 
265 Franklin St., Suite 1702

 
Boston, MA 02110

 
Attn:  Todd M. Enright

 
Fax: 801-938-7540



 
with a copy to:
McCarter & English, LLP

 
265 Franklin St.

 
Boston, MA 02110

 
Attention: Burt Winnick

 
Fax: 617-326-3078



 
If to the Borrower
Professional Diversity Network

 
801 West Adams Street, Suite 600

 
Chicago, IL 60607

 
Attention: James Kirsch



 
With a copy to:
Greenberg Traurig, LLP

 
77 West Wacker Drive, Suite 3100

 
Chicago, IL 60601

 
Attn:  Stacey T. Kern

 
Email: kerns@gtlaw.com

 
Fax: 312-456-8435



Section 7.6   Agreement Not Intended as Partnership or Agency.  The parties
expressly disclaim any intention to create a partnership or joint venture
pertaining to the subject matter of this Agreement.  The Borrower and WWSAF
intend that their relationship shall be solely that of borrower and lender,
whether that relationship is relevant for purposes of the parties’ dealings
between them­selves or with third persons.  Neither the Borrower nor WWSAF shall
be deemed an agent of the other for any purpose.
 
Section 7.7   Agreement to Govern.  In the event of any material inconsistencies
between this Agreement and the Note, the Note shall govern and control except as
modified hereby.  In the event of any material inconsistencies between this
Agreement and any of the other Loan Documents, this Agreement shall govern and
control.  This Agreement supersedes the Term Sheet among the parties dated
January 21, 2016, except as to the provisions in Section 14 of the Term Sheet,
which shall continue in full force and effect.
 
Section 7.8   Costs, Expenses, and Taxes.  The Borrower shall pay within ten
(10) business days all reasonable out-of-pocket costs and expenses in connection
with the execution, delivery, filing, recording, ad­ministration, and
enforcement of the Loan and any Loan Documents, including, without limitation,
the reasonable fees and out-of-pocket ex­penses of counsel for WWSAF, and local
counsel who may be retained by said counsel, with respect thereto and with
respect to advising WWSAF as to their rights and responsibilities under any of
the Loan Documents, and all costs and expenses, if any, in connection with the
enforcement of or collection of amounts due pursuant to any of the Loan
Documents.  The legal fees of WWSAF’s counsel shall be calculated on a time
spent basis, based upon the standard hourly rates of such counsel generally
charged to clients of that firm on similar matters.  In addition, the Borrower
shall pay any and all stamp and other taxes and reasonable fees payable or
determined to be payable in connection with the execution, delivery, filing, and
recording of any of the Loan Documents and the other documents to be delivered
under any such Loan Documents, title insurance premiums, survey and site
assessment costs, fees of the Lender’s appraiser, and brokerage fees or
commissions, and agrees to indemnify and save WWSAF harmless from and against
any and all liabilities with respect to or resulting from any delay in paying or
omission to pay such fees, premiums, costs and charges.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 7.9   Severability of Terms.  If any term, covenant or condition of this
Agreement or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Agreement, or the
application of such term, covenant or condition to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant or condition of this Agreement shall be
valid and be enforced to the fullest extent permitted by law.
 
Section 7.10     Headings.  The headings in the Loan Documents are included for
the convenience of reference only and shall not constitute a part of the
applicable Loan Documents for any other purpose.
 
Section 7.11     Survival.  This Agreement shall survive the Closing and each
and every one of the obligations and undertak­ings of the Borrower set forth in
this Agreement shall be continuing obligations and undertakings and shall not
cease or terminate until the entire outstanding principal amount of the Loan,
together with all interest and fees due thereon and any other amounts which may
be due pursuant to this Agreement, shall have been paid in full, and until the
obligations and un­dertakings of the Borrower shall have been fully completed
and discharged.
 
Section 7.12     Governing Law.  This Agreement and any dispute between or among
the parties arising from or related to this Agreement, the transactions
contemplated hereby or the Loan, shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without giving
effect to such jurisdiction’s principles of conflict of laws.  Each party
irrevocably agrees that any legal action, suit or proceeding brought by it and
in any way arising out of or relating to this Agreement, the transactions
contemplated hereby or the Loan, must be brought solely and exclusively in the
United States District Court for the District of Massachusetts or in the state
courts of the Commonwealth of Massachusetts, and irrevocably accepts and submits
to the sole and exclusive jurisdiction of each of the aforesaid courts in
personam, generally and unconditionally with respect to any action, suit or
proceeding brought by it or against it by any other party.
 
Section 7.13     Captions; Headings.  The captions and section numbers appearing
in this Agreement are inserted only as a matter of convenience.  They do not
define, limit, construe or describe the scope or intent of such sections, nor in
any way affect this Agreement or have any substantive effect.
 
Section 7.14     Counterparts; Execution.  This Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
Section 7.15     Entire Agreement.  This Agreement, along with Section 14 of the
Term Sheet as referenced by Section 7.7, above, embodies the entire agreement
and understanding between the parties relating to the subject matter hereof and
there are no covenants, promises, agreements, conditions or understandings, oral
or written, except as herein set forth.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 7.16     Neutral Construction; No Coercion or Duress.  This Agreement is
the product of arm’s-length negotiations between the parties, and each of the
parties has had the opportunity to obtain, and has obtained, the advice of
counsel with respect to the matters set forth herein. Each of the parties agrees
that no party will claim that any ambiguity in this Agreement shall be construed
against the other party or against the drafter of this Agreement.  Each party
hereby represents and warrants to the others that such party is fully aware of
the terms set forth in this Agreement and has voluntarily, and without coercion
or duress of any kind, entered into this Agreement intending to be legally bound
by its terms.  The Borrower represents and declares that in executing this
Agreement, it is relying solely upon its own judgment, belief and knowledge, and
the advice or recommendations of its own independently chosen counsel
considering the nature, extent, duration of their rights and claims hereunder
and that it has not been influenced to any extent whatsoever in executing this
Agreement by any representations, statements or omissions pertaining to any of
the foregoing matters by WWSAF or any persons representing WWSAF.
 
THE BORROWER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS AGREEMENT IS A PART
IS A COMMERCIAL TRANSACTION, AND THE LENDER RESERVES ALL RIGHTS TO PREJUDGMENT
REMEDIES TO WHICH IT MAY BE ENTITLED.  FURTHER, THE BORROWER HEREBY WAIVES, TO
THE EXTENT PERMITTED BY LAW, THE BENEFITS OF ALL VALUATION, APPRAISEMENT, STAY,
REDEMPTION AND MORATORIUM LAWS, NOW IN FORCE OR WHICH MAY HEREAFTER BECOME
LAW.  THE BORROWER HEREBY WAIVES, TO THE EXTENT PERMITTED BY LAW, THE BENEFITS
OF TRIAL BY JURY, NOW IN FORCE OR WHICH MAY HEREAFTER BECOME LAW.
 
 [Signature Page Follows]
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed or caused this Amended and
Restated Master Credit Facility and Loan Modification Agreement to be executed
under seal as of the date first set forth above.
 
PROFESSIONAL DIVERSITY NETWORK, INC.
 
By:
/s/ James R. Kirsch
 
Witness:
/s/ David Mecklenburger
         
Name:
James R. Kirsch
 
Name:
David Mecklenburger
         
Title:
CEO
                       
NAPW, INC.
                     
By:
/s/ James R. Kirsch
 
Witness:
/s/ David Mecklenburger
         
Name:
James R. Kirsch
 
Name:
David Mecklenburger
         
Title:
CEO
     

 


 
NOBLE VOICE LLC
   
By:
/s/ James R. Kirsch
 
Witness:
/s/ David Mecklenburger
         
Name:
James R. Kirsch
 
Name:
David Mecklenburger
         
Title:
CEO
     

 


 
COMPLIANT LEAD LLC
   
By:
/s/ James R. Kirsch
 
Witness:
/s/ David Mecklenburger
         
Name:
James R. Kirsch
 
Name:
David Mecklenburger
         
Title:
CEO
     

 
 
 

--------------------------------------------------------------------------------

 
 
WHITE WINSTON SELECT ASSET FUNDS, LLC
   
By:
/s/ Todd M. Enright
 
Witness:
/s/ Benjamin M. Hron
 
Todd M. Enright, Manager
           
Name:
Benjamin M. Hron

 
 
 

--------------------------------------------------------------------------------